DETAILED ACTION
Claims 1, 3, and 5-12 are pending, and claims 1 and 3 are currently under review.
Claims 5-12 are withdrawn.
Claims 2 and 4 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Response to Amendment
The amendment filed 9/29/2021 has been entered. Claims 1, 3 and 5-12 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotsch et al. (US 2009/0038718) in view of ASM Handbooks (1994, Tin alloy plating) and evidenced by Ghosh et al. (2017, Deep drawable steels), or over the aforementioned prior art and further in view of Masuda et al. (US 2014/0305553).
Regarding claim 1, Dotsch et al. discloses a steel having a composition as seen in table 1 below [0017-0023].  The examiner reasonably considers the steel composition of Dotsch et al. to meet the claimed limitation of “consisting of…” because the Si and P inclusion amounts of Dotsch et al. include zero such that Si and P are not required.  Furthermore, the V inclusion of Dotsch et al. is recognized to be optional and thus not required, which meets the recitation of “consisting of…” [0035].  
Although Dotsch et al. does not expressly teach an Al inclusion amount, Dotsch et al. further discloses that the steel can be an Al-killed steel, which as evidenced by Ghosh et al., typically includes approximately 0.02 to 0.05 weight percent Al [0016 & table 5.2, respectively].  The examiner notes that the overlap between the disclosed composition of Dotsch et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Dotsch et al. further teaches a ferrite microstructure [0039]; however, Dotsch et al. is silent regarding the presence of granular banded cementite.  
Dotsch et al. discloses an overlapping composition as stated above.  Dotsch et al. further discloses substantially similar process method of conventional slab reheating hot rolling, and coiling, followed by overlapping cold rolling at a reduction ratio of 70% to 90% in one or two steps, annealing above the Acl point, and then overlapping optional temper cold rolling at 10% reduction [0024-0027, 0038, 0047, table7 “E/10”].  The examiner reasonably considers the first cold rolling and secondary cold rolling of Dotsch et al. to pertain to the cold rolling and “double cold rolling” as stated above.  
Since Dotsch et al. discloses an overlapping steel composition and method of manufacture that closely resembles that as explained above, the examiner submits that a substantially similar microstructure of banded granular 
The examiner notes that the recitation of “subjected to double cold reduction...” is a product-by-process limitation which, upon further consideration, merely imparts a structure that would have been expected of a steel sheet that has been double cold rolled absent concrete evidence to the contrary.  See MPEP 2113.  Thus, the examiner reasonably considers the steel sheet of Dotsch et al., which is formed by double cold rolling, to reasonably meet the instant limitations absent concrete evidence to the contrary [0038, table7].
Dotsch et al. does not expressly teach that the steel is tinned as claimed.  ASM Handbooks discloses that it is known to deposit coatings of tin in order to protect steel against corrosion or wear [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Dotsch et al. by depositing a tin coating to obtain a tinned steel in order to protect said steel against corrosion or wear.
Alternatively, Dotsch et al. does not expressly teach a microstructure of granular, banded cementite within the ferrite of Dotsch et al. as claimed.  Masuda et al. discloses a ferritic cold rolled steel [abstract]; wherein it is known to form bands of granular cementite within said ferrite to reduce variations in mechanical 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Dotsch et al. (wt.%)
C
0.065 – 0.12
0.05 – 0.4
Mn
0.2 – 0.8
0 – 2
Al
0.01 – 0.08
0.02 – 0.05 (Ghosh et al.)
N
0.003 – 0.015
0 – 0.02
At least one of:
B
Cr
Ti
Nb
Cu
Mo

0.001 – 0.005
0.01 – 0.05
0.001 – 0.1
0.001 – 0.2
0.01 – 0.03
0.002 – 0.008


0 – 1 
0 – 0.1
0 – 0.1

0 – 1 
Fe & Impurities
Balance
Balance


Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  Dotsch et al. further discloses exemplary ranges of steel yield strength and elongation in the rolling, 45 degree, and perpendicular (ie. 90 degree) from approximately 300 MPa to 900 MPa, and approximately 3 to 20 percent in all three directions, respectively [table7].  The examiner notes that the overlap between the disclosed mechanical properties of Dotsch et al. and that of the instant invention are prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the recitation of “after bake hardening” is a product-by-process limitation which, upon further consideration, is not considered to impart any further structural limitation to the claimed steel absent concrete evidence to the contrary.  See MPEP 2113.  Nonetheless, Dotsch et al. further discloses bake hardening the steel [0029, 0067].

Response to Arguments
Applicant's arguments, filed 9/29/2021, regarding the rejections over Dotsch et al. have been fully considered but they are not persuasive.
It appears that applicant is of the position that both double cold reduction at 5% to 13% and tension of 50 MPa to 100 MPa are required in order to achieve the claimed microstructure, such that Dotsch et al. cannot be considered to meet the claim because Dotsch et al. is silent regarding the tension values.  The examiner cannot concur.  
As stated in the previous and current rejection sections, Dotsch et al. discloses a substantially similar method of manufacture such that the not the presence/absence of granular, banded cementite as alleged by applicants (emphasis added).  Thus, the examiner cannot consider the double cold roll tension to be a materially significant parameter that is required to achieve the claimed microstructure absent concrete evidence to the contrary.
The examiner’s position is further bolstered by the similar mechanical properties achieved by both the instant specification and Dotsch et al. as stated previously.  The instant specification expressly teaches that the claimed invention (steel having the claimed microstructure) obtains a yield strength of greater than 520 MPa and elongation greater than 10% in three directions [p.4, 6-8 spec.].  Again, Dotsch et al. expressly teaches overlapping yield strength and elongation properties as stated above (see previous).  This further bolsters the examiner’s position because a similar steel having a similar microstructure is expected to achieve the same properties and vice versa (steel having the same composition and same properties would thus be expected to have the same microstructure).  See MPEP 2112.

Applicant then argues that the microstructure of Dotsch et al. contains martensite, which is not present in the claimed steel.  In response, it is noted that the features upon which applicant relies (i.e., absence of martensite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that the cold rolling parameters of Dotsch et al. require a rolling reduction of 50 to 95%, which is different from those disclosed in the instant specification such that Dotsch et al. does not teach a substantially similar method of manufacture.  The examiner cannot concur.  The instant specification expressly teaches that first cold rolling is performed at a reduction ratio of 85% to 90% (emphasis added) [p.7 spec.].  Dotsch et al. further teaches final temper rolling for cold deformation (ie. a second cold rolling) at 10% reduction or less, which reasonably meets the claimed reduction amount of 5 to 13% [0047].  Thus, the first and second cold rolling of Dostch et al. is substantially similar to the parameters of the instant specification.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734